UNITED STATESSECURITIES AND EXCHANGE COMMISSION, N.E.WASHINGTON, D.C. 20549 F ORM 10-K (Mark One) S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008,OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO CommissionFile Number Registrants, State of Incorporation,Address, and Telephone Number I.R.S. EmployerIdentification No. 001-09120 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED(A New Jersey Corporation)80 Park Plaza, P.O. Box 1171Newark, New Jersey 07101-1171973 430-7000http://www.pseg.com 22-2625848 000-49614 PSEG POWER LLC(A Delaware Limited Liability Company)80 Park PlazaT25Newark, New Jersey 07102-4194973 430-7000http://www.pseg.com 22-3663480 001-00973 PUBLIC SERVICE ELECTRIC AND GAS COMPANY(A New Jersey Corporation)80 Park Plaza, P.O. Box 570Newark, New Jersey 07101-0570973 430-7000http://www.pseg.com 22-1212800 Securities registered pursuant to Section 12(b) of the Act: Registrant Title of Each Class Name of Each ExchangeOn Which Registered Public Service EnterpriseGroup Incorporated Common Stock withoutpar value New York StockExchange Registrant Title of Each Class Title of Each Class Name of Each ExchangeOn Which Registered Public Service Electricand Gas Company Cumulative Preferred Stock$100 par value Series: First and RefundingMortgage Bonds: Series Due 4.08% 91
